Pannell, Presiding Judge.
Summer-Minter & Associates brought a complaint against Phillip Scobel seeking to recover certain advances made to Scobel on real estate commissions to be earned by Scobel with the understanding that the advances, if not absorbed by commissions, would be repaid to complainant. Defendant denied such an agreement and claimed the payments were for salary and were not advances on commissions. On motion for summary judgment by the defendant, the evidence was in conflict on the material issues in the case. The trial judge, therefore, erred in granting the defendant’s motion for summary judgment.

Judgment reversed.


Evans and Webb, JJ, concur.